Citation Nr: 0709849	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  98-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of thyroid cancer status post 
thyroidectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee disability.

3.  Entitlement to an initial compensable evaluation for 
cervical spondylosis. 


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






REMAND

The veteran served on active duty from January 1977 until 
January 1997.

In November 2005, the Board remanded the case for VA 
examinations.  In March 2006, the veteran underwent the 
requested examinations.  However, the examiner failed to 
address numerous questions posed by the Board in the November 
2005 Remand Orders.  Specifically, with regards to the knee, 
the examiner was asked to address whether there was any 
ankylosis or neurological impairment and discuss any 
functional impairment due to pain.  The examiner noted there 
was pain but failed to address the functional limitation 
caused by the pain.  With regards to the thyroid, the 
examiner did not make any examination findings at all.  The 
examiner only addressed the veteran's complaints.  On all 
three issues, the examiner was requested to discuss the 
conflicting March 1997 and July 2004 VA examinations.  
However, there is no mention of these reports from the 
examiner.  Therefore, the examination must be returned as 
inadequate for rating purposes.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (stating that a claimant is entitled to 
full compliance with directives contained in a remand order).

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should schedule the veteran for an 
examination to determine the extent of her right 
knee disability.  The claim's folder and a copy of 
this Remand should be made available to the 
examiner for review.  The examiner should conduct 
range of motion testing and all other appropriate 
testing including X-rays, if indicated.  The 
examiner should determine if there is instability, 
recurrent subluxation, or other limitation of the 
right knee.  Additionally, the examiner is 
requested to offer an opinion as to the functional 
limitation caused by pain in the veteran's right 
knee, including during flare-ups and including any 
pain that radiates.  The examiner should describe 
any anatomical changes or functional loss, 
including the inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The examiner should 
specify any functional loss due to pain or weakness 
and document all objective evidence of these 
symptoms.  The examiner is requested to provide an 
opinion as to the degree of functional loss likely 
to result from a flare-up of symptoms or on 
extended use.  To the extent possible, the examiner 
should attempt to portray the above referenced 
findings concerning functional loss in terms of 
additional loss of motion of the right knee.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006), DeLuca v. 
Brown, 8 Vet. App. 202, 204-208 (1995).  A complete 
rationale for the opinions given should be 
provided.  The examiner must address the issue of 
additional limitation due to pain.  The examiner 
should review the reports of the VA examinations in 
March 1997 and July 2004 and should attempt to 
reconcile those reports.

2.  The RO should schedule the veteran for an 
examination to determine the extent of her cervical 
spine disability.  The claim's folder and a copy of 
this Remand should be made available to the 
examiner for review.  The examiner should conduct 
range of motion testing and all other appropriate 
testing including X-rays, if indicated.  The 
examiner should determine if there is ankylosis of 
the cervical spine or if there is any neurological 
impairment.  If there is neurological impairment, 
it should be described in detail, with reference to 
specific nerves affected.  Additionally, the 
examiner is requested to offer an opinion as to the 
functional limitation caused by pain in the 
veteran's cervical spine, including during flare-
ups and including any pain that radiates.  The 
examiner should describe any anatomical changes or 
functional loss, including the inability to perform 
normal working movements with normal strength, 
speed, coordination, and endurance.  The examiner 
should specify any functional loss due to pain or 
weakness and document all objective evidence of 
these symptoms.  The examiner is requested to 
provide an opinion as to the degree of functional 
loss likely to result from a flare-up of symptoms 
or on extended use.  To the extent possible, the 
examiner should attempt to portray the above 
referenced findings concerning functional loss in 
terms of additional loss of motion of the cervical 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006), 
DeLuca v. Brown, 8 Vet. App. 202, 204-208 (1995).  
A complete rationale for the opinions given should 
be provided.  The examiner must address the issue 
of additional limitation due to pain.  The examiner 
should review the reports of the VA examinations in 
March 1997 and July 2004 and should attempt to 
reconcile those reports.

3.  The RO should schedule the veteran for an 
examination to determine the extent of all 
disability as a residual of thyroid cancer and 
thyroidectomy.  The claim's folder and a copy of 
this Remand should be made available to the 
examiner before the examination.  All necessary 
tests should be conducted.  The examiner should 
address all symptoms that can be attributed to the 
veteran's thyroid cancer or status post 
thyroidectomy.  Specifically, the examiner should 
address whether the veteran suffers from eye 
involvement, fatigue, weight loss, tachycardia, 
emotional instability, increased pulse pressure or 
blood pressure, tremor, muscular weakness, mental 
disturbance, constipation, mental sluggishness, or 
weight gain as a result of the service connected 
thyroid disability.  The examiner should also 
indicate any symptoms of the veteran's thyroid 
cancer or status post thyroidectomy that are not 
listed above.  A complete rationale for any opinion 
offered should be provided.  The examiner should 
review the reports of the March 1997 and July 2004 
VA examinations and should attempt to reconcile 
those reports.

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and her representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




